                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   CRIMINAL ACTION

             v.

JOEL LEE QUENTIN SCOTT                     NO.   17-151-1
75935-066

                             MEMORANDUM

Joyner, J.                                              June 21, 2021

                            Introduction

     The defendant, Joel Lee Quentin Scott, moves for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). He has

met the procedural requirements of the statute. We deny Mr.

Scott’s Motion because his family circumstances and risk of

contracting COVID-19 in FCI Cumberland do not rise to the level

of extraordinary and compelling to warrant release, the 18

U.S.C. § 3553(a) factors weigh against release, and he presents

a danger to the community. See United States v. Doe, 833 Fed.

Appx. 366, 367 (3rd Cir. Pa., Oct. 29, 2020)(per curiam)

(affirming the district court appropriately considered whether

the risk of contracting COVID-19 was an extraordinary and

compelling circumstance, the § 3553(a) sentencing factors, and

whether the defendant presented a danger to the community when

denying compassionate release).

                         Factual Background



                                  1
     On October 17, 2017, Mr. Scott pled guilty pursuant to a

plea agreement to one count of armed bank robbery and one count

of brandishing a firearm during and in relation to the

commission of a bank robbery. Government’s Resp., Doc. No. 145,

at 2-3. Mr. Scott’s convictions stem from a bank robbery

committed by himself and a co-defendant in broad daylight. Id.

at 1. Mr. Scott shouted and pointed his gun at a bank teller’s

head while demanding she hand him all of her money. Id. at 2. He

was sentenced to 114 months’ imprisonment with five years of

supervised release, a fine of $1,800, and a $200 special

assessment. Id. at 3.

     Mr. Scott submitted a request for compassionate release to

the warden at FCI Cumberland on January 10, 2021. Id. On

February 10, 2021, he filed the instant motion pro se and the

government responded in opposition. Id. at 4.

             Procedural Requirements Are Satisfied

     Mr. Scott has fully exhausted his administrative remedies.

He submitted his request to the warden on January 10, 2021, and

did not receive a response. Id. at 3. On February 10, 2021, over

30 days after the warden failed to respond, Mr. Scott filed the

instant motion to the Court. Def.’s Mot., Doc. No. 140, at 1-2.

The government concedes that the warden denied Mr. Scott’s

request. Government’s Resp., Doc. No. 145, at 3. Therefore, we




                               2
find that Mr. Scott has met the procedural requirements under

§ 3582(c).

              Extraordinary and Compelling Reasons

     Mr. Scott asserts his family circumstances and the

conditions at FCI Cumberland are two extraordinary and

compelling reasons for release.

     First, Mr. Scott asks the Court to reduce his sentence so

he can be released to care for his ailing father. Def.’s Mot.,

Doc. No. 140, at 2. Courts in this district “have yet to find

care for elderly or ill parents rises to the level of

extraordinary and compelling circumstance warranting release.”

United States v. Thomas, No. 15-00121-3, 2021 U.S. Dist. LEXIS

3579, at *9-10 (E.D. Pa. Jan. 8, 2021) (citing United States v.

Moore, No. 14-209-2, 2020 U.S. Dist. LEXIS 222450, at *11 (E.D.

Pa. Nov. 30, 2020)); see United States v. Everett, No. 2:12-cr-

162, 2021 U.S. Dist. LEXIS 18320, at *2 (W.D. Pa. Feb. 1, 2021)

(reasoning that in the context of compassionate release, caring

for ill or elderly parents is not a family circumstance

justifying compassionate release). Moreover, caring for an

elderly or ill parent is not included as an extraordinary and

compelling family circumstance under the Sentencing Commission’s

policy statements. 18 USCS Appx § 1B1.13 Note 1(C).

Additionally, courts routinely deny compassionate release where

“the defendant cannot show that they would be the only available


                                  3
caregiver.” United States v. Georgiou, No. 09-088, 2021 U.S.

Dist. LEXIS 55245, at *19 (E.D. Pa. Mar. 23, 2021)(citing United

States v. Cruz-Rivera, No. 11-cr-42, 2020 U.S. Dist. LEXIS

187734, at *5 (E.D. Pa. Oct. 9, 2020)); see Moore, No. 14-209-2,

2020 U.S. Dist. LEXIS 222450, at *12 (reasoning other courts

deny compassionate release “premised on sick or elderly parents

in the absence of strong evidence the petitioner is the sole

individual capable of caring for the parent”).

     Here, Mr. Scott fails to provide sufficient information

justifying release as his father’s caregiver. While it is

understandable and admirable that Mr. Scott desires to care for

his ailing father, he does not sufficiently explain why his

father requires a caregiver, or why he is now the sole caregiver

for his father after four years of incarceration. Government’s

Resp., Doc. No. 145, at 15; see United States v. Siberio-Rivera,

No. 17-00320-6, 2020 U.S. Dist. LEXIS 235144, at *3 (E.D. Pa.

Dec. 15, 2020) (reasoning a defendant did not meet his burden of

showing extraordinary and compelling reasons because “he

provides no information regarding his parents or their condition

in his two-page Motion other than that they are ‘seriously

ill’”). It is also unclear whether Mr. Scott’s mother is unable

or unwilling to care for his father. Id.; see Moore, No. 14-209-

2, 2020 U.S. Dist. LEXIS 222450, at *13 (reasoning the defendant

did not demonstrate that he is the only available caregiver for


                               4
his mother when his adult sister lives with his mother and his

cousin lives nearby). Therefore, Mr. Scott’s desire to care for

his father does not meet the threshold of extraordinary and

compelling to warrant release.

     Second, Mr. Scott asserts the conditions at FCI Cumberland

and unreasonable exposure to COVID-19 are extraordinary and

compelling reasons for release. The Third Circuit has held “the

mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently

justify compassionate release.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). Likewise, the risk of contracting

COVID-19 within a correctional facility is not itself

extraordinary because other inmates face the same risk. See

United States v. Babbitt, No. 18-384, 2020 U.S. Dist. LEXIS

195976, at *12 (E.D. Pa. Oct. 21, 2020) (“the fact that a

facility may have confirmed cases of COVID-19 does not justify

release if the defendant is not at risk”). Courts look at the

circumstances of the pandemic, the defendant’s medical

conditions, age, and risk of contracting COVID-19 within the

correctional facility to determine if an extraordinary and

compelling reason exists in a defendant’s individual case. Id.

at *11-12. “None of these reasons alone is an extraordinary or

compelling reason.” Id. at *12.




                                  5
     Here, Mr. Scott did not assert how he individually is at

risk in a way that presents extraordinary and compelling reasons

for release. He did not assert any medical conditions as grounds

for release, such as a condition identified by the CDC as a risk

factor if infected with COVID-19. See United States v. Cabrera,

No. 18-304-01 2021 U.S. Dist. LEXIS 21833, at *10 (E.D. Pa. Feb.

4, 2021) (denying compassionate release for a twenty-four-year-

old defendant because he did not present any medical conditions

considered “high risk” by the CDC). Moreover, he is twenty-six

years old and appears to be in good health. Government’s Resp.,

Doc. No. 145, at 4; see United States v. Bautista, No. 19-24-1,

2021 U.S. Dist. LEXIS 66405, at *11 (E.D. Pa. Apr. 6, 2021)

(denying compassionate release for a twenty-seven-year-old

defendant because he “does not face increased risk on account of

his age . . . [and] does not have medical conditions placing him

at a uniquely high risk of grave illness or death” to present

extraordinary and compelling reasons for release).

Additionally, Mr. Scott’s medical records indicate he had no

reported symptoms after testing positive for COVID-19 on January

20, 2021. Government’s Resp., Doc. No. 145, at 4. Therefore, Mr.

Scott’s risk of exposure to COVID-19 on account of the

conditions within FCI Cumberland does not rise to the level of

extraordinary and compelling to grant his release.




                               6
     In sum, Mr. Scott does not present extraordinary and

compelling reasons for release because he did not provide

sufficient information for the Court to find caring for his

father warrants compassionate release and he did not assert an

individual risk of contracting COVID-19 that is extraordinary

and compelling.

    18 U.S.C. § 3553(a) Sentencing Factors and Danger to the

                            Community

     Even if Mr. Scott successfully presented extraordinary and

compelling reasons for release, the § 3553(a) sentencing factors

weigh against his release and he presents a danger to the

community.

     18 U.S.C. § 3582(c) requires a court to consider the

factors under § 3553(a) “to the extent they are applicable.” The

applicable factors include (1) the nature and circumstances of

the offense and the history and the characteristics of the

defendant; (2) the need for the sentence imposed to (A) reflect

the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford

adequate deterrence; (C) to protect the public from further

crimes of the defendant; and (D) to provide rehabilitation. 18

U.S.C. § 3553(a). After considering the factors in § 3553(a),

the court can look to the Sentencing Commission’s Policy

statement U.S.S.G. § 1B1.13(2) for helpful guidance to determine


                               7
if “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).”

See United States v. Rodriguez, 451 F. Supp. 3d 392, 406 (E.D.

Pa. 2020); United States v. Griffin, No. 07-374-02, U.S. Dist.

LEXIS 88562, at *12 (E.D. Pa. May 7, 2021) (denying

compassionate release because under § 3142(g) the defendant

presented a danger to the community if released and the

§ 3553(a) factors weighed against release). The factors under

§ 3142(g) include (1) the nature and circumstances of the

offense charged (2) the weight of evidence (3) the history and

characteristics of the defendant and (4) the danger to the

community posed by the defendant’s release. See Rodriguez, 451

F. Supp. 3d at 406.

     Here, compassionate release would be inappropriate

considering the nature of Mr. Scott’s offenses and the amount of

his sentence remaining. Mr. Scott’s 114-month sentence

appropriately reflects the serious and violent nature of

committing an armed bank robbery while shouting and pointing a

firearm at a bank employee. Government’s Resp., Doc. No. 145, at

17; see Griffin, No. 07-374-02, 2021 U.S. Dist. LEXIS 88562, at

*12 (reasoning a pro se defendant presents a danger to the

community because armed bank robbery is a serious and dangerous

offense). Mr. Scott has served half of his sentence with an

anticipated release date of March 25, 2025. Government’s Resp.,


                               8
Doc. No. 145, at 3, 17. Reducing his sentence to time served

would not reflect the seriousness of his offenses, promote

respect for the law, and provide just punishment. See United

States v. Stratton, No. 05-6802, 2021 U.S. Dist. LEXIS 841 (E.D.

Pa. Jan. 5, 2021) (reasoning the nature and circumstances of a

defendant’s actions and the seriousness of his offenses when

committing a bank robbery weigh against release); see also

United States v. Abreu, No. 5:16-cr-00233, 2021 U.S. Dist. LEXIS

89496, at *19 (E.D. Pa. May 11, 2021) (reasoning that releasing

a defendant who has served less than half of his sentence would

not reflect the seriousness of the offense, promote respect for

the law, or provide just punishment). Moreover, this Court

denied compassionate release for a co-defendant in the same bank

robbery who presented materially identical circumstances when

requesting compassionate release for time served. Government’s

Resp., Doc. No. 145, at 17. Considering that he only served half

of his sentence and that his co-defendant was denied

compassionate release for materially identical circumstances,

sentencing factors weigh against compassionate release.

     Mr. Scott also fails to demonstrate that he no longer is a

danger to the community if released. As previously explained,

the nature of his participation in the bank robbery was serious

and violent. See Moore, No. 14-209-2, 2020 U.S. Dist. LEXIS

222450, at *17 (reasoning a defendant presented a danger to the


                               9
community because he orchestrated and participated in two bank

robberies). Mr. Scott also committed three minor disciplinary

infractions while incarcerated, which further indicates he still

presents a danger to the community. Government’s Resp., Doc. No.

145, at 3; See United States v. Jackson, No. 93-127, 2021 U.S.

Dist. LEXIS 94006, at *7–8 (E.D. Pa. May 18, 2021) (reasoning

the defendant’s criminal history and disciplinary infractions

while incarcerated are applicable to consider whether the

defendant presents a danger to the community if released from

his halfway house). Considering the nature of his offenses and

his disciplinary infractions while incarcerated, Mr. Scott

presents a danger to the community.

     Therefore, we find the § 3553(a) sentencing factors and the

danger Mr. Scott presents to the community weigh against

release.

                  Request for Home Confinement

     Mr. Scott filed the instant motion for compassionate

release requesting the Court reduce his sentence to time served

with a court-imposed condition of home confinement. Def.’s Mot.,

Doc. No. 140, at 5. We have evaluated this Motion as a request

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

To the extent that Mr. Scott intended to move for this Court to

impose home confinement under the Coronavirus Aid, Relief, and

Economic Security (“CARES”) Act, the motion must also be denied.


                               10
The BOP has the sole authority to determine which inmates are

moved into home confinement during the COVID pandemic. CARES Act

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281 (2020). Courts

do not have jurisdiction to grant a defendant’s request for home

confinement and do not have judicial review over the BOP’s

decisions regarding home confinement. See e.g., United States v.

Ramirez-Ortega, No. 11-251-07, 2020 LEXIS 148629, at *8-9 (E.D.

Pa. Aug. 18, 2020) (dismissing a defendant’s request for home

confinement for lack of jurisdiction under the CARES Act);

United States v. Mansaray, No. 13-236, 2020 LEXIS 101298, at *6

(E.D. Pa. June 10, 2020)(“Congress did not provide the Courts

with the authority to review the BOP Director’s decisions

whether to release inmates to home confinement at an earlier

time under the CARES Act”). Therefore, we do not have

jurisdiction to decide Mr. Scott’s request to be released on

home confinement.

                      Request for a Hearing

     Mr. Scott also requests we hold a hearing to consider his

release. Def.’s Mot., Doc. No. 140, at 5. An inmate does not

have a right to a hearing when requesting compassionate release.

Under Fed. R. of Crim. P. 43(b)(4) an inmate does not need to be

present when the proceeding involves a reduction of sentence

under 18 U.S.C. § 3582(c). See Dillon v. United States, 560 U.S.

817, 827-28 (2010); United States v. Somerville, 463 F. Supp. 3d


                               11
585, 601 (W.D. Pa. 2020) (citing Fed. R. Crim. P. 43 to find a

sentencing hearing is not required for a defendant requesting

sentence reduction under 18 U.S.C. § 3582(c)). Mr. Scott and the

government have already submitted to the Court sufficient

information on which to decide the Motion. Therefore, we deny

Mr. Scott’s request for a hearing.

                           Conclusion

     We deny Mr. Scott’s motion for compassionate release

without prejudice because he does not present sufficient

information to establish extraordinary and compelling reasons

for release, the § 3553(a) factors weigh against his release,

and he presents a danger to the community. An Order follows.




                               12
